 



  

 

DATED THIS 18 DAY OF DECEMBER 2013

 

 

  

 

BETWEEN

 

 

 

 

PGCG ASSETS HOLDINGS SDN. BHD.

[Company No. 983271-U]

("the Landlord")

 

 

 

AND

 

ESQUIRE BAYVIEW SDN. BHD.

[COMPANY No. 963265- D]

("the LESSEE")

 

 

 

 

 

 

 

 

LEASE AGREEMENT

 

 

 

 

[ref:                                    ]

 

 

 

 



 

 

 

 



LEASE Agreement

 

 

THIS LEASE AGREEMENT is made on the day and year set out in Item 1 of the
Schedule hereto between the party whose name and particulars are set out in Item
2 of the Schedule hereto (hereinafter called "the Landlord) of the one part, AND
the party whose name and particulars are set out in Item 3 of the Schedule
hereto (hereinafter called "the LESSEE") of the other part.

 

WHEREAS:-

.-

1)The Landlord is the beneficial owner of all the parcel(s) of property
described in Item 4 of the Schedule hereto (hereinafter called "the Demised
Premises").

 

2)Subject to the terms and conditions hereinafter contained the Landlord is
desirous to let to the LESSEE and the LESSEE is desirous to take on rent the
Demised Premises from the Landlord for a period stated in Item 5 of the Schedule
hereto at the monthly lease rental stated in Item 7 of the Schedule hereto.

 

3)The LESSEE has agreed to rent the Demised Premises from the Landlord subject
to the terms and conditions herein.

 

4)The LESSEE was notified and acknowledged that the Landlord had let out part of
the ground floor to Popular Wizard Sdn. Bhd. who operates the De Asian Café,
which Rental Agreement is attached hereto as Appendix A and the right, interest
and benefits of the Landlord under the said Rental Agreement shall be assigned
over to the LESSEE together with the Landlord's right, interests and benefits of
the car park facilities and use of external walls for advertising purpose.

 

NOW THIS AGREEMENT WITNESSETH THAT:

 

1.Subject to the LESSEE paying to the Landlord the lease rental hereby reserved
and complying with all the terms and conditions hereinafter contained the
Landlord shall let to the LESSEE and the LESSEE shall take on lease the Demised
Premises from the Landlord for the fixed period of time stated in Item 5 of the
Schedule hereto at the fixed monthly lease rental stated in Item 6 of the
Schedule hereto, the first of such lease rental to be paid within 3 months upon
the execution hereof and the subsequent payments to be made in advance by or on
the seventh (7th) day of each month, by payment directly to the Landlord.

 

2.The term of the LEASE hereby created shall commence on the date set out in
Item 8 of the Schedule hereto and shall, unless otherwise sooner determined or
renewed in accordance with the terms herein contained, expire on the date stated
in Item 9 of the Schedule hereto.

 



1

 

 



LEASE Agreement

 

 

3.The LESSEE shall pay to the Landlord within one month and three months upon
the execution of this Agreement hereof, the sum stated in Item 10a and 10b
respectively, of the Schedule hereto as Security and Utility deposit as security
for the due performance of the several terms and obligations contained herein to
be performed by the LESSEE. The Security and Utility Deposit shall not be
construed or be utilised as lease rental for any arrears or be set off against
any lease rental due by the LESSEE to the Landlord in the months preceding the
expiration of the term hereby created and any renewal hereof, if any. The
Security and Utility Deposit shall be refunded free of interest to the LESSEE
less such sum(s) as may be lawfully due to the Landlord in respect of breach by
the LESSEE in due observance and performance of any of the terms and conditions
herein contained (fair wear and tear excepted) within fourteen (14) days from
the date of determination of the LEASE herein.

 

4.(a) It is mutually agreed that the Lessee will take over the Demised Premises
as is where is and major renovation works will be carried out to convert it to a
layout for a hotel operation. The Lessee shall bear the cost of such renovations
and alteration and there after maintain at its own cost all the M&E, Air
Conditioning, Lifts, Generator Set, Fire Fighting & Protection Systems,
Computerized Monitoring System (BOMBA LINK), Security Surveillance CCTV system,
Water Treatment, Pest Control, Refuse Disposal.

 

      (b) The LESSEE shall pay and discharge promptly all electricity, water,
telephone, internet, sewerage and all other services including but not limited
to items listed in 4(a) above, subscribed by and in the name of the Landlord or
LESSEE during the term hereby created or such extensions thereof. The Security
and Utilities Deposit shall be refunded free of interest to the LESSEE upon the
expiration of the Term hereby created or any renewal of the Term hereby created,
if any, provided always that all water, electricity, telephone charges,
internet, sewerage and any other services including any penalties or late
payment charges thereof up to the date of redelivery of vacant possession of the
Demised Premises to the Landlord shall have been settled by the LESSEE and
subject further to the right of the Landlord to deduct any monies for any
antecedent breach(es) or default(s) of the obligations of the LESSEE to pay and
discharge all charges arising hereunder.

 

5.The LESSEE hereby covenants with Landlord as follows:-

 

(a)that the LESSEE shall use and occupy the said Premises solely and exclusively
for the purpose stated in Item 6 of the First Schedule hereto only and shall not
use the said Premises for any other purpose, without first obtaining the written
consent of the Landlord;

 

(b)that the LESSEE shall pay to the Landlord within one month upon the execution
of this Agreement hereof, the Security Deposit as security for the due
performance of the several terms and obligations contained herein to be
performed by the LESSEE; and

 



2

 

 



LEASE Agreement

 

 

 

 

(c)that the LESSEE shall pay to the Landlord the monthly lease rental in advance
on or before the seventh (7th) day of each and every month by payment directly
to the Landlord; and

 

(d)that the LESSEE shall pay to the Landlord within 3 months upon execution of
this Agreement the Utility Deposit as security for the obligations of the LESSEE
to pay and discharge promptly all electricity, water, telephone, internet,
sewerage and other charges from time to time; and

 

(e)that the LESSEE shall pay on its due date all charges in respect of
electricity, water, telephone, internet, sewerage and other services as and when
such bills are rendered by the appropriate authority. Copies of payment receipts
shall be handed for the Landlord's inspection at the end of every month thereof
upon request thereof; and

 

(f)that the LESSEE shall permit the Landlord and/or his servant or agents at all
reasonable times and from time to time to enter and view the condition of the
Demised Premises and to execute and do repairs or other works as the Landlord
deems it necessary; and

 

(g)that the LESSEE shall not make any structural or otherwise exhibit on the
exterior of the Demised Premises or the windows without first obtaining the
written consent of the Landlord. If such consent as aforesaid is granted, the
LESSEE shall pay the costs thereof and when the term hereby created expires or
when it is terminated for any reason whatsoever, the LESSEE shall endevour to
revert the Demised Premises to its original state and conditions to the entire
satisfaction of the Landlord and should the LESSEE refuse to do so, the Landlord
may deduct such expenses from the security deposit and if the security deposit
is insufficient, the Landlord shall be at liberty to claim against the LESSEE
for the balance as a liquidated debt for the costs incurred. In any event any
structural or other alteration made to the Demised Premises shall inure for the
benefit of the Landlord; and

 

(h)that the LESSEE shall keep and maintain the interior of the Demised Premises
in good and rentable repair and condition (fair wear and tear excepted); and

 

(i)that the LESSEE shall not do or permit or suffer to be done on the Demised
Premises anything which in the opinion of the Landlord may be nuisance or
annoyance to or in any way interfere with the quiet enjoyment and comfort of
other occupants of the Demised Premises or the neighbourhood; and

 



3

 



LEASE Agreement

 

 

 

(j)that the LESSEE shall observe and comply with all local, municipal and city
by-laws, regulations and notices affecting the Demised Premises on the part of
the LESSEE to be observed and complied as occupier thereof which are now in
force or may hereafter be enacted; and

 

(k)that the LESSEE shall not to do anything whereby any insurance policy in
respect of the Demised Premises against fire may be rendered void or voidable or
whereby the premium in respect of such policy may be liable to be increased; and

 

(l)that the LESSEE shall not bring or store or permit or suffer to be brought in
the Demised Premises any goods or matter which in the opinion of the Landlord
are offensive or unpleasant or noxious or dangerous to the safety of the state
and condition of the Demise Premises and the neighbourhood; and

 

(m)that the LESSEE shall not assign, sublet or part with the possession of the
Demised Premises without first obtaining the written consent of the Landlord
which consent shall not be unreasonably withheld; and

 

(n)that the LESSEE shall, on the determination of the Term hereby created
peacefully yield up vacant possession of the Demised Premises and the fittings
and fixtures contained therein to the Landlord in good and rentable repair and
condition (fair wear and tear excepted; and

 

(o)that the LESSEE shall at any time during the three (3) months preceding the
determination of the LEASE herein created, permit any intending tenants or
purchaser of the Demised Premises with authority from the Landlord at all
reasonable times to enter and view the Demised Premises provided that due notice
shall have been given to the LESSEE by the Landlord or his agent's intention to
enter and view the Demised Premises; and

 

(p)that the LESSEE shall not use the Demised Premises for any illegal or immoral
purpose; and

 

(q)that the LESSEE shall repair forthwith and make good any damages done or
caused to Demised Premises or any part thereof by the installation, use or
removal of the LESSEE's fixtures and fittings; and

 

(r)that the LESSEE shall save harmless and indemnify and keep fully indemnified
the Landlord against any and all actual loss, damages, expenses and costs
suffered or incurred by the Landlord as a result of any claim, action, suit or
demand against the Landlord for any breach arising as a result of the LESSEE's
failure or default of his obligations and duties to be performed and discharged
hereunder; and

 



4

 

 



LEASE Agreement

 

 

 

(s)that the LESSEE shall subscribe to the telephone , internet and electricity
services directly with the service providers.

 

(t)The Lessee acknowledges that the Landlord is an affiliate of a United States
public listed company and that the US SEC requires the financial results of the
operation of the Demised Premises be included in the Quarterly report of the
listed entity. In view of the above, the Lessee shall prepare their monthly
Management Accounts in relation to its operations of the Demised Premises and
provide their latest available monthly financial and management report to the
Landlord in a manner that will permit the Landlord to comply with the said US
SEC requirement.

 

6.The Landlord hereby covenants with the LESSEE as follows:-

 

(a)that the Landlord shall, provided always that the LESSEE pays the rent hereby
reserved and observes and performs the agreements, stipulations and covenants on
his part to be performed and discharged herein contained, permit the LESSEE to
occupy and enjoy the Demised Premises during the Term of the LEASE without any
interruption or interference by the Landlord or any person or body lawfully
claiming through the Landlord; and

 

(b)that the Landlord shall bear all quit rent and assessment charges during the
continuance of the Term of the LEASE hereby granted; and

 

(c)that the Landlord shall insure the Demised Premises against loss or damage by
fire; and

 

(d)that the Landlord shall return the Security and Utility Deposit referred to
above free of interest upon the LESSEE's compliance of the terms and conditions
set forth hereinabove for such refund.

 

(e)the Landlord agrees to grant a rent free period commencing from the date of
this Agreement until the commencement of the operation of the Hotel or Six (6)
months from the date hereof, whichever is lesser, for the Lessee to carry out
the renovation works provided that further extension of the rent free period
shall be granted at the mutual agreement of the parties hereto. Provided that
the rent free period referred to above shall not apply to the car parking area
and the premises let out to Popular Wizard Sdn. Bhd. aka De Asian Café under a
rental agreement the right, benefit and interest of the landlord therein have
been or will be assigned to the LESSEE and as such the LESSEE shall continue to
pay the apportioned rental for the car parking area and the Premises already
rented to Popular Wizard Sdn. Bhd. aka De Asian Café during the rent free period
referred to herein.

   



5

 

 



LEASE Agreement

 

 

 

7.PROVIDED ALWAYS and it is hereby agreed between the parties that:

 

(a)if the rent or any part thereof shall at any time during the Term hereby
created remains unpaid for fourteen (14) days after the same becoming due and
payable or if the LESSEE is in breach of any covenant irrespective of the fact
that the same shall amount to a breach of a term, condition or covenant of it or
if the LESSEE shall suffer a petition of winding up be presented against it or
becomes insolvent, it shall be lawful in any of the said circumstances for the
Landlord at any time thereafter to re-enter and take possession of the Demised
Premises without further reference to the LESSEE and thereupon this LEASE shall
absolutely determine without prejudice to the rights of action of the Landlord
in respect of any antecedent breach of the LESSEE's covenants herein contained.

 

(b)Neither party shall have the right to terminate this Agreement before the
expiry of the Twenty (20) years term herein created, unless the Demised Premises
becomes uninhabitable to the LESSEE for reasons beyond the LESSEE's control
which may reasonably require the LESSEE to seek early termination of the initial
term, whereby the parties hereto agree to negotiate the conditions for early
termination, which said conditions shall not be unreasonable to either party. In
the event of breach of this condition, then the party seeking early termination
shall pay to the other party a sum equivalent to the lease rental for the
remaining initial LEASE period as liquidated damages.

 

(c)The Landlord shall at the written request of the LESSEE made not less than
three (3) months before the expiration of Term hereby created and if there shall
not at the time of such request and at the expiration of this LEASE be any
existing breach or non-observance of any of the covenants on the part of the
LESSEE herein contained and at the LESSEE's expenses grant to the LESSEE, an
extension to the Term for a further period as specified in Item 11 of the
Schedule hereto on similar terms as contained hereunder, save for this clause
for the option to renew, at a revised rent and such other terms as to be
mutually agreed by the parties. The Lease Rental Deposit and Utility Deposit
shall be increase and adjusted accordingly upon the same terms and conditions
contained herein save for this covenant for renewal.

 



6

 

 



LEASE Agreement

 

 

 

 

8.Any notice to be served by either party hereto shall be served on the party
intended to be served by registered post at the address stated herein and such
notice shall be deemed to have been effectively served on the other party on the
3rd day from date of posting of same.

 

9.In this Agreement unless there be something in the subject matter or context
inconsistent therewith, words importing singular number or the masculine gender
only shall include the plural number of feminine and neuter gender and words
importing the individual person shall also be deemed to include corporate or
other bodies.

 

10.This Agreement shall be binding upon the successors in title heirs legal
representatives administrators executors of the parties hereto.

 

11.This Agreement shall be governed and interpreted in accordance with the laws
of Malaysia.

 

12.The LESSEE hereto shall bear the legal scale costs of and incidental to the
preparation of this Agreement and the LESSEE shall bear the stamp duty of this
Agreement.

 

 

 

*******************************

 

 

 

[the rest of the page is intentionally left blank]

 



7

 

 



LEASE Agreement

 

 

 

 

 

 

IN WITNESS whereof the parties have hereunto set their hands the day and year
above written.

 

 

[exhibit_image1.jpg]



8

 

 



LEASE Agreement

 

 

 

 

 

FIRST SCHEDULE REFERRED TO IN THE AGREEMENT

 

(to be taken and read as an essential term of this Agreement)

 



 

 



Item 1: Date Of the Agreement: 18 DECEMBER 2013

 



 

 

Item 2: NAME & PARTICULARS OF LANDLORD       PGCG ASSETS HOLDINGS SDN. BHD.
[Company No. 983271-U]       11-2, Jalan 26/70A   Desa Sri Hartamas   50480
Kuala Lumpur

 



 

 



Item 3: NAME & PARTICULARS OF LESSEE       ESQUIRE BAYVIEW SDN. BHD. [Company
No. 963265-D]       11-3, Jalan 26/70A   Desa Sri Hartamas   50480 Kuala Lumpur

 



 

 



Item 4: PARTICULARS OF DEMISED PREMISES:       No.160   Jalan Ampang   50450
Kuala Lumpur   (Whole of Menara CMY including parking area and Assignment of
Rental Agreement of Popular Wizard Sdn. Bhd. aka De Asian Café)

 



 



 

Item 5: TERM OF LEASE       Twenty (20) years

 



 

 

Item 6: PURPOSE OF LEASE       To use the said Premises for Hotel Operation

 

 



9

 

 

 



LEASE Agreement

 

 

 

Item 7: LEASE RENTAL PER MONTH:       Ringgit Malaysia Five Hundred And Fifty
Thousand   (RM550,000.00) per month for first 3 years and thereafter at
increment of 5 - 10% every 3 years or market price, whichever higher.

 



 

 



Item 8: LEASE COMMENCES ON: 1st December 2013

 



 

 



Item 9: LEASE EXPIRES ON: 30th November, 2033

 



 

 





Item 10: a)          SECURITY DEPOSIT       Ringgit Malaysia One Million and One
Hundred Thousand only (RM1,100,000.00)       Or Equivalent of 2 months Lease
Rental       b)          UTILITY DEPOSIT       Ringgit Malaysia Five Hundred and
Fifty Thousand only (RM550,000.00)       Or Equivalent of 1 months Lease Rental



  



The Security Deposit and Utility Deposit shall be adjusted accordingly revision
of the Lease Rental.

 



 

 





Item 11: OPTION TO RENEW:       For further Ten (10) Years

 













     



 

 

 

 

 

APPENDIX A

 

TO ATTACH THE COMPLETE SET OF THE RENTAL AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 



10

 

 

 

[image_003.jpg]



11

 

 

LEASE AGREEMENT

 

Tenancy Agreement          

 

 

THE SCHEDULE REFERRED TO IN THE AGREEMENT

 

(to be taken and read as an essential term of this Agreement)

 



 

 



Item 1: Date Of the Agreement: 01st March 2013

 



 

 

Item 2: NAME & PARTICULARS OF LANDLORD       PGCG ASSETS HOLDINGS SDN BHD
[Company No. 983271-U]   No. 160   Menara CMY   Jalan Ampang   50450 Kuala
Lumpur

 



 

 



Item 3: NAME & PARTICULARS OF TENANT       POPULAR WIZARD SDN BHD [Company No.
907847-M]   Unit G-1 (Level Ground Floor)   No. 160   Menara CMY   Jalan Ampang
  50450 Kuala Lumpur

 



 

 



Item 4: PARTICULARS OF DEMISED PREMISES:       No.160 Menara CMY   Jalan Ampang
  50450 Kuala Lumpur  

 



 



 

Item 5: TERM OF TENANCY       One (1) year

 



 

 



12

 

 

LEASE AGREEMENT

 

Tenancy Agreement          

 



Item 6: RENTAL PER MONTH:       Ringgit Malaysia Thirty Five Thousand only
(RM35,000.00)

 



 

 

Item 7: TENANCY COMMENCES ON: 01st March 2013

 

 



Item 8: TENANCY EXPIRES ON: 28th February 2014



 



Item 9: a)          SECURITY DEPOSIT       Ringgit Malaysia Seventy Thousand
Only
(RM,70,000.00)       b)          UTILITY DEPOSIT       Ringgit Malaysia Thirty
Five Thousand Only
(RM35,000.00)    



 



 

 





Item 10: OPTION TO RENEW:       One (1) Year

 



 

 



13

 

 

APPENDIX A

[image_003.jpg]



14

 

 

Tenancy Agreement

 

THIS TENANCY AGREEMENT is made on the day and year set out in Item 1 of the
Schedule hereto between the party whose name and particulars are set out in Item
2 of the Schedule hereto (hereinafter called “the Landlord) of the one part, AND
the party whose name and particulars are set out in Item 3 of the Schedule
hereto (hereinafter called “the Tenant”) of the other part.

 



WHEREAS:-

 

1)The Landlord is the beneficial owner of all the parcel(s) of property
described in Item 4 of the Schedule hereto (hereinafter called the “Demised
Premises").

 

2)Subject to the terms and conditions hereinafter contained the Landlord is
desirous to let to the Tenant and the Tenant is desirous to take on rent the
Demised Premises from the Landlord for a period stated in Item 5 of the Schedule
hereto at the monthly rental stated in Item 6 of the Schedule hereto.

 

3)The Tenant has agreed to rent the Demised Premises from the Landlord subject
to the terms and conditions herein.

 

 



NOW THIS AGREEMENT WITNESSETH THAT:

 

1.Subject to the Tenant paying to the Landlord the rental hereby reserved and
complying with all the terms and conditions hereinafter contained the Landlord
shall let to the Tenant and the Tenant shall take on rent the Demised Premises
from the Landlord for the fixed period of time stated in Item 5 of the Schedule
hereto at the fixed monthly rental stated in Item 6 of the Schedule hereto, the
first of such rental to be made upon the execution hereof and the subsequent
payments to be made in advance by or on the seventh (7th) day of each month, by
payment directly to the Landlord.

 

2.The term of the tenancy hereby created shall commence on the date set out in
Item 7 of the Schedule hereto and shall, unless otherwise sooner determined or
renewed in accordance with the terms herein contained, expire on the date stated
in Item 8 of the Schedule hereto.

 

3.The Tenant shall pay to the Landlord upon the execution of this Agreement
hereof, the sum stated in Item 9 of the Schedule hereto as Security and Utility
deposit (the receipt of which sum the Landlord hereby acknowledges) as security
for the due performance of the several terms and obligations contained herein to
be performed by the Tenant. The Security and Utility Deposit shall not be
construed or be utilised as rental for any arrears or be set off against any
rental due by the Tenant to the Landlord in the months preceding the expiration
of the term hereby created and any renewal hereof, if any. The Security and
Utility Deposit shall be refunded free of interest to the Tenant less such
sum(s) as may be lawfully due to the Landlord in respect of breach by the Tenant
in due observance and performance of any of the terms and conditions herein
contained (fair wear and tear accepted) within fourteen (14) days from the date
of determination of the Tenancy herein.

 



1

 



 



Tenancy Agreement

 

 

 

4.The Tenant shall pay and discharge promptly all electricity, water, telephone,
internet, sewerage and any other services subscribed by the Tenant during the
term hereby created or such extensions thereof. The Security and Utilities
Deposit shall be refunded free of interest to the Tenant upon the expiration of
the Term hereby created or any renewal of the Term hereby created, if any,
provided always that all water, electricity, telephone charges, internet,
sewerage and any other services including any penalties or late payment charges
thereof up to the date of redelivery of vacant possession of the Demised
Premises to the Landlord shall have been settled by the Tenant and subject
further to the right of the Landlord to deduct any monies for any antecedent
breach(es) or default(s) of the obligations of the Tenant to pay and discharge
all charges arising hereunder.

 

5.The Tenant hereby covenants with Landlord as follows:-

 

(a)that the Tenant shall pay to the Landlord upon the execution of this
Agreement hereof, the Security and Utility Deposit as security for the due
performance of the several terms and obligations contained herein to be
performed by the Tenant; and

 

(b)that the Tenant shall pay to the Landlord the monthly rental in advance on or
before the seventh (7th) day of each and every month by payment directly to the
Landlord; and

 

(c)that the Tenant shall pay to the Landlord the Security and Utility Deposit as
security for the obligations of the Tenant to pay and discharge promptly all
electricity, water, telephone, internet, sewerage and other charges from time to
time; and

 

(d)that the Tenant shall pay on its due date all charges in respect of
electricity, water, telephone, internet, sewerage and other services as and when
such bills are rendered by the appropriate authority. Copies of payment receipts
shall be handed for the Landlord's inspection at the end of every month thereof
upon request thereof; and

 

(e)that the Tenant shall permit the Landlord and/or his servant or agents at all
reasonable times and from time to time to enter and view the condition of the
Demised Premises and to execute and do repairs or other works as the Landlord
deems it necessary; and

 



2

 

 



Tenancy Agreement

 

 

(f)that the Tenant shall not make any structural or other alteration to the
Demised Premises or to any part thereof without first obtaining the written
consent of the Landlord. If such consent as aforesaid is granted, the Tenant
shall pay the costs thereof and when the term hereby created expires or when it
is terminated for any reason whatsoever, the Tenant shall endevour to revert the
Demised Premises to its original state and conditions to the entire satisfaction
of the Landlord and should the Tenant refuse to do so, the Landlord may deduct
such expenses from the security deposit and if the security deposit is
insufficient, the Landlord shall be at liberty to sue the Tenant for the balance
as a liquidated debt for the costs incurred. In any event any structural or
other alteration made to the Demised Premises shall inure for the benefit of the
Landlord; and

 

(g)that the Tenant shall keep and maintain the interior of the Demised Premises
in good and tenantable repair and condition (fair wear and tear excepted); and

 

(h)that the Tenant shall not to do or permit or suffer to be done on the Demised
Premises anything which in the opinion of the Landlord may be nuisance or
annoyance to or in any way interfere with the quiet enjoyment and comfort of
other occupants of the Demised Premises or the neighbourhood; and

 

(i)that the Tenant shall observe and comply with all local, municipal and city
by-laws, regulations and notices affecting the Demised Premises on the part of
the Tenant to be observed and complied as occupier thereof which are now in
force or may hereafter be enacted; and

 

(j)that the Tenant shall not to do anything whereby any insurance policy in
respect of the Demised Premises against fire may be rendered void or voidable or
whereby the premium in respect of such policy may be liable to be increased; and

 

(k)that the Tenant shall not bring or store or permit or suffer to be brought in
the Demised Premises any goods or matter which in the opinion of the Landlord
are offensive or unpleasant or noxious or dangerous to the safety of the state
and condition of the Demise Premises and the neighbourhood; and

 

(l)that the Tenant shall not assign, sublet or part with the possession of the
Demised Premises without first obtaining the written consent of the Landlord
which consent shall not be unreasonably withheld; and

 

(m)that the Tenant shall, on the determination of the Term hereby created
peacefully yield up vacant possession of the Demised Premises and the fittings
and fixtures contained therein to the Landlord in good and tenantable repair and
condition (fair wear and tear excepted); and

 



3

 

 



Tenancy Agreement

 

 

 

(n)that the Tenant shall at any time during the three (3) months preceding the
determination of the Tenancy herein created, permit any intending tenant or
purchaser of the Demised Premises with authority from the Landlord at all
reasonable times to enter and view the Demised Premises provided that due notice
shall have been given to the Tenant by the Landlord or his agent's intention to
enter and view the Demised Premises; and

 

(o)that the Tenant shall not use the Demised Premises for any illegal or immoral
purpose; and

 

(p)that the Tenant shall repair forthwith and make good any damages done or
caused to Demised Premises or any part thereof by the installation, use or
removal of the Tenant's fixtures and fittings; and

 

(q)that the Tenant shall, in addition to the rent hereby reserved, bear any
increase in the present quit rent and/or assessment levied on the Demised
Premises if such increase in the quit rent and/or assessment is determined by
the Landlord to be the result from any act or omission of the Tenant in default
of any of the obligations, covenants, and duties to be performed by the Tenant
pursuant hereunder; and

 

(r)that the Tenant shall save harmless and indemnify and keep fully indemnified
the Landlord against any and all actual loss, damages, expenses and costs
suffered or incurred by the Landlord as a result of any claim, action, suit or
demand against the Landlord for any breach arising as a result of the Tenant's
failure or default of his obligations and duties to be performed and discharged
hereunder; and

 

(s)that the Tenant shall subscribe to the telephone and internet directly with
the service providers.

 



 

6.The Landlord hereby covenants with the Tenant as follows:-

 

(a)that the Landlord shall, provided always that the Tenant pays the rent hereby
reserved and observes and performs the agreements, stipulations and covenants on
his part to be performed and discharged herein contained, permit the Tenant to
occupy and enjoy the Demised Premises during the Term of the Tenancy without any
interruption or interference by the Landlord or any person or body lawfully
claiming through the Landlord; and

 



4

 

 



Tenancy Agreement

 

 

 

 

(b)that the Landlord shall pay all service charges rates taxes assessment and
other such charges during the continuance of the Term of the tenancy hereby
granted; and

 

(c)that the Landlord shall insure the Demised Premises against loss or damage by
fire; and

 

(d)that the Landlord shall return the Security and Utility Deposit referred to
above free of interest upon the Tenant's compliance of the terms and conditions
set forth hereinabove for such refund.

 

(e)The Landlord shall keep and maintain the exterior and the exterior fittings
of the Demised Premises in good repair and condition (fair wear and tear
excepted). For avoidance of doubt, exterior fittings shall mean and include any
piping not located within the interior of the Demised Premises.

 

(f)That the Landlord shall ensure that in the event the Demised Premises is sold
by the Landlord subsequent hereto, the Landlord shall ensure that the sale of
the Demise Premises is made subject to the tenancy created herein.

 

 

7.PROVIDED ALWAYS and it is hereby agreed between the parties that:

 

(a)if the rent or any part thereof shall at any time during the Term hereby
created remains unpaid for fourteen (14) days after the same becoming due and
payable or if the Tenant is in breach of any covenant irrespective of the fact
that the same shall amount to a breach of a term, condition or covenant of if
the Tenant shall commit an act of bankruptcy, it shall be lawful in any of the
said circumstances for the Landlord at any time thereafter to re-enter and take
possession of the Demised Premises without further reference to the Tenant and
thereupon this tenancy shall absolutely determine without prejudice to the
rights of action of the Landlord in respect of any antecedent breach of the
Tenant's covenants herein contained.

 

(b)Neither party shall have the right to terminate this Agreement before the
expiry of the two (2) years term herein created, unless the Demised Premises
becomes uninhabitable to the Tenant for reasons beyond the Tenant's control
which may reasonably require the Tenant to seek early termination of the initial
term, whereby the parties hereto agree to negotiate the conditions for early
termination, which said conditions shall not be unreasonable to either party. In
the event of breach of this condition, then the party seeking early termination
shall pay to the other party a sum equivalent to the rental for the remaining
initial tenancy period as liquidated damages.



 



5

 

 



(c)The Landlord shall at the written request of the Tenant made not less than
three (3) months before the expiration of Term hereby created and if there shall
not at the time of such request and at the expiration of this Tenancy be any
existing breach or non-observance of any of the covenants on the part of the
Tenant herein contained and at the Tenant's expenses grant to the Tenant, an
extension to the Term for a further period as specified in Item 10 of the
Schedule hereto on similar terms as contained hereunder, save for this clause
for the option to renew, at a revised rent to be determined by the Landlord and
such other terms as to be mutually agreed by the parties.

 

8.Any notice to be served by either party hereto shall be served on the party
intended to be served by registered post at the address stated herein and such
notice shall be deemed to have been effectively served on the other party on the
3rd day from date of posting of same.

 

9.In this Agreement unless there be something in the subject matter or context
inconsistent therewith, words importing singular number or the masculine gender
only shall include the plural number of feminine and neuter gender and words
importing the individual person shall also be deemed to include corporate or
other bodies.

 

10.Time wherever mentioned shall be the essence of this Agreement.

 

11.This Agreement shall be binding upon the successors in title heirs legal
representatives administrators executors of the parties hereto.

 

12.This Agreement shall be governed and interpreted in accordance with the laws
of Malaysia.

 

13.Each party shall bear its own solicitors costs in respect of this Agreement.
The stamp duty for this Agreement shall be borne and paid by the Tenant.

 



 

*********************************************

 

(the remainder of this page has been left blank intentionally)

 

 



6

 

 

[exhibit_image2.jpg]

 



7

 

 

Tenancy Agreement 

 

 

THE SCHEDULE REFERRED TO IN THE AGREEMENT

 

(to be taken and read as an essential term of this Agreement)

 



 

 



Item 1: Date Of the Agreement: 01st March 2013

 



 

 

Item 2: NAME & PARTICULARS OF LANDLORD       PGCG ASSETS HOLDINGS SDN BHD
[Company No. 983271-U]   No. 160   Menara CMY   Jalan Ampang   50450 Kuala
Lumpur

 



 

 



Item 3: NAME & PARTICULARS OF TENANT       POPULAR WIZARD SDN BHD [Company No.
907847-M]   Unit G-1 (Level Ground Floor)   No. 160   Menara CMY   Jalan Ampang
  50450 Kuala Lumpur

 



 

 



Item 4: PARTICULARS OF DEMISED PREMISES:       No.160   Menara CMY   Jalan
Ampang   50450 Kuala Lumpur  

 



 



 

Item 5: TERM OF TENANCY       One (1) year

 



 

 



8

 

  

Tenancy Agreement

 





 

 



Item 6: RENTAL PER MONTH:      Ringgit Malaysia Thirty Five Thousand only
(RM35,000.00)

 



 

 

Item 7: TENANCY COMMENCES ON: 01st March 2013

 

 



Item 8: TENANCY EXPIRES ON: 28th February 2014




 



Item 9: a)          SECURITY DEPOSIT                    Ringgit Malaysia Seventy
Thousand Only
             (RM 70,000.00)       b)          UTILITY DEPOSIT      
             Ringgit Malaysia Thirty Five Thousand Only
             (RM35,000.00)    



 



 

 





Item 10: OPTION TO RENEW:       One (1) Year

 



 

 

 

9

 



 

 [header.jpg]

 

 



POPULAR WIZARD SDN BHD

(company no. 907847-M)

Unit G-1 (level ground floor)

No.160 Menara CMY

Jalan Ampang

50450 Kuala Lumpur

 

 

RE: DECREASE OF RENTAL

 

 

With reference to the above matter, we would like to officially inform you of a
decrease of rental. Please refer to the agreement ref: 005/13/03. There will be
a decrease of RM5,000 from the current rental of RM35,000. The new rental amount
of RM30,000 will be immediately effective from 1st of June 2013.

 

 

 

 

 

 

 

Regards & thanks,

[karen_sign.jpg]

 



 

